AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                           UNITED STATES DISTRICT COURT
                                         Eastern District of Kentucky- Northern Division at Ashland

                                                                             )
                UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                       )
                                                                             )
                       Mark S. Lockwood, Jr.                                 )      Case Number:            0: 18-CR-8-S-DLB-2
                                                                             )      USM Number:             22131-032
                                                                             )
                                                                             )      Michael J. Curtis
                                                                             )      Defendant's Attorney
 THE DEFENDANT:
 IZl pleaded guilty to count(s)       ls [DE #48]
                                     --"----"-----------------------------------
 0 pleaded nolo contendere to count(s)                                                                     Eastern District of Xentuek.Y
     which was accepted by the court.                                                                              FILED
 D was found guilty on count( s)
     after a plea ofnot guilty.                                                                                   APR 1O2019
The defendant is adjudicated guilty of these offenses:                                                              AT COVINGTON
                                                                                                                   ROBERT R. CARR
                                                                                                              Cl.ERK U.S. DISTRICT COURT
 Title & Section       Nature of Offense                                                                                 Offense Ended            Count
      21:846           Conspiracy to Distribute 50g or More of a Controlled Substance - Methamphetamine                   March 16, 2018            ls




        The defendant is sentenced as provided in pages 2 through            __7 __ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.

 D The defendant has been found not guilty on count(s)

 IZl Count(s)   ~d~c~:n~~~:~~]] and Underlying             D   is    1Z1   are dismissed on the motion of the United States.


          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                             Honorable David L. Bunning, U.S. District Ju ge
                                                                             Name and Title of Judge

                                                                             April 10, 2019
                                                                             Date
AO 245B (Rev. 02118)       Judgment in a Criminal Case
                           Sheet 2 - Imprisonment

                                                                                                             Judgment- Page        2   of          7
   DEFENDANT:                         Mark S. Lockwood, Jr.
   CASE NUMBER:                       0: 18-CR-8-S-DLB-2



                                                                  IMPRISONMENT

               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
   term of:
                                                         ONE HUNDRED FIFTY (150) MONTHS


        1:81       The court makes the following recommendations to the Bureau of Prisons:
                   It is recommended to the Bureau of Prisons that the defendant participate in the 500-Hour RDAP Program.
                   It is recommended to the Bureau of Prisons that the defendant participate in a job skills and/or vocational training program.
                   It is recommended to the Bureau of Prisons that the defendant participate in a mental health Program.
                   It is recommended that the defendant be designated to FCI Terre Haute.




        1:81       The defendant is remanded to the custody of the United States Marshal.

        D          The defendant shall surrender to the United States Marshal for this district:

               D      at                                 D a.m.    D p.m.
               D      as notified by the United States Marshal.

        D          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

               D      before 2 p.m. on
               D      as notified by the United States Marshal.
               D      as notified by the Probation or Pretrial Services Office.


                                                                         RETURN
   I have executed this judgment as follows:




               Defendant delivered on                                                              to

   at     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                                           UNITED STATES MARSHAL


                                                                                  By
                                                                                                        DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release

                                                                                                      Judgment-Page _ _3_ _ of            7
   DEFENDANT:                    Mark S. Lockwood, Jr.
   CASE NUMBER:                  0: 18-CR-8-S-DLB-2

                                                       SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:

                                                             FIVE (5) YEARS


                                                      MANDATORY CONDITIONS

  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (Check, if applicable.)
  4.   D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (Check, if applicable.)
  5.   121 You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
  6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
  7.   D You must participate in an approved program for domestic violence. (Check, if applicable.)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release

                                                                                                         Judgment-Page       4      of        7
   DEFENDANT:                    Mark S. Lockwood, Jr.
   CASE NUMBER:                  0:18-CR-8-S-DLB-2


                                                 STANDARD CONDITIONS OF SUPERVISION


   As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
   because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
   officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
         frame.
   2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
         court or the probation officer.
   4.    You must answer truthfully the questions asked by your probation officer.
   5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
         the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
   6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
         you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
         responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
         days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
         aware of a change or expected change.
   8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
   9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
         designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the court.
   12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
         person and confirm that you have notified the person about the risk.
   13.   You must follow the instructions of the probation officer related to the conditions of supervision.




  U.S. Probation Office Use Only

  A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
  Release Conditions, available at: www.uscourts.gov.

  Defendant's Signature                                                                         Date _ _ _ _ _ _ _ _ _ _ _ __
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3E - Supervised Release

                                                                                      Judgment-Page _ _s_   of      7
     DEFENDANT:                  Mark S. Lockwood, Jr.
     CASE NUMBER:                0: 18-CR-8-S-DLB-2


                                               SPECIAL CONDITIONS OF SUPERVISION

1.       You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
         1030(e)(l), but including other devices excluded from this definition), other electronic communications or data
         storage devices or media, or office, to a search conducted by a United States probation officer. Failure to submit
         to a search will be grounds for revocation of release. You must warn any other occupants that the premises may
         be subject to searches pursuant to this condition.

2.       You must attend and cooperate in a substance abuse treatment program and/or a mental health diagnostic treatment
         program at the direction and discretion of the probation office during the term of supervision. You must pay for
         the cost of treatment services to the extent you are able as determined by the probation officer.

3.       You must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and
         accuracy of any prohibited substance testing which is required as a condition of release.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties

                                                                                                               Judgment - Page    6       of       7
   DEFENDANT:                           Mark S. Lockwood, Jr.
   CASE NUMBER:                         0: 18-CR-8-S-DLB-2

                                                   CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                           Assessment                      JVTA Assessment*                       Fine                   Restitution
   TOTALS              $ 100.00                      $     NIA                                 $ Waived                $ Community Waived


   D     The determination of restitution is deferred until           ----
                                                                                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
         after such determination.

   D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

   Name of Payee                                   Total Loss**                             Restitution Ordered                  Priority or Percentage




   TOTALS

   D      Restitution amount ordered pursuant to plea agreement $

   D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D    the interest requirement is waived for the              D       fine     D    restitution.

         D    the interest requirement for the           D     fine       D      restitution is modified as follows:

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
**Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                                Judgment - Page        7       of         7
   DEFENDANT:                   Mark S. Lockwood, Jr.
   CASE NUMBER:                 0: 18-CR-8-S-DLB-2

                                                           SCHEDULE OF PAYMENTS

   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

   A     IZI    Lump sum payment of$ -100.00
                                       - - - - - - due immediately, balance due

                0     not later than                                    , or
                IZ!   in accordance with     O        C,   0   D     0 E, or       IZ! F below; or

   B     O Payment to begin immediately (may be combined with                      0    C,      O     D,or              0 F below); or
   C     O Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

   D     O Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

   E     O Payment during the term of supervised release will commence within                        (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

   F     IZ! Special instructions regarding the payment of criminal monetary penalties:

               Criminal monetary penalties are payable to:
               Clerk, U.S. District Court, Eastern District of Kentucky
               336 Carl Perkins Fed Bldg., 1405 Greenup Ave., Ashland, KY 41101

               INCLUDE CASE NUMBER WITH ALL CORRESPONDENCE

   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during the
   period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
   Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

   D     Joint and Several

          Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
          corresponding payee, if appropriate.



   D       The defendant shall pay the cost of prosecution.

   D       The defendant shall pay the following court cost(s):

   IZI    The defendant shall forfeit the defendant's interest in the following property to the United States:
          As listed in the Forfeiture Allegation of the Superseding Indictment.

   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
   (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
